            Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 1 of 38




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

Eastern Division                                             Case No. ____________


                                   )
LISA STATZ,                        )
      Plaintiff,                   )
                                   )
vs.                                )
                                   )
INTEGRATED DERMATOLOGY GROUP , LLC )
 and MARK S. AMSTER, M.D.,         )
      Defendants.                  )
                                   )


                         Complaint and Demand for Jury Trial

                                       INTRODUCTION

       Plaintiff Lisa Statz (“Plaintiff” or “Ms. Statz”) brings claims for sex discrimination,

pregnancy discrimination, and retaliation in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e et seq., and as amended by the Pregnancy Discrimination Act of 1978,

M.G.L. c. 151B, §§ 4(1), 4(1E), 4(11A), 4(4) & 4(4A), the Massachusetts Parental Leave Act,

M.G.L. c. 149, § 105D, the Pregnant Workers Fairness Act, M.G.L. c. 151B, § 4(1E), and

tortious interference with contract. Ms. Statz’s claims arise out of acts of her former employer,

Defendants Integrated Dermatology Group, LLC (“IDG”), and Mark S. Amster, M.D. (“Dr.

Amster”) who subjected her to sex discrimination and harassment on the basis of her pregnancy,

and retaliation after she complained about pregnancy discrimination. After she was

constructively terminated from her employment by Defendants, Dr. Amster intentionally

interfered with her efforts to find subsequent employment.

                                              PARTIES


                                                 1
          Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 2 of 38




1.   Plaintiff Lisa Statz is an adult resident of the Commonwealth of Massachusetts, who

     resides at 7 Howe Street, Hingham, Plymouth County, MA 02043.

2.   Defendant Integrated Dermatology Group, LLC is a private corporation with a principal

     office located at 4700 Exchange Court, Suite 110, Boca Raton, FL 33431. Corporate

     Creations Network, Inc., located at 10 Milk Street, Suite 1055, Boston, MA 02108 is

     listed as the Resident Agent of Defendant IDG as set forth in the records maintained by

     the Secretary of State for the Commonwealth of Massachusetts. IDG’s principal place of

     business in Massachusetts is its office located at 280 Washington Street, Suite 212,

     Brighton, Suffolk County, MA 02135 as set forth in the records maintained by the

     Secretary of State for the Commonwealth of Massachusetts.

3.   Dr. Amster is an adult resident of the Commonwealth of Massachusetts who resides at 70

     Collins Road, Waban, Middlesex County, MA 02468. Dr. Amster is a licensed

     dermatologist who is a member or manager of the medical practice that is owned by IDG,

     d/b/a Integrated Dermatology of Newton-Brighton, which has a principal place of

     business at 280 Washington Street, Suite 212, Brighton, Suffolk County, MA 02135, as

     set forth in the records maintained by the Secretary of State for the Commonwealth of

     Massachusetts. Integrated Dermatology of Newton-Brighton has an office at 800

     Falmouth Road, Suite 101B, Mashpee, Barnstable County, MA 02649.

                                       JURISDICTION

4.   Plaintiff timely filed her claims with the Massachusetts Commission Against

     Discrimination (“MCAD”) and the Equal Employment Opportunity Commission

     (“EEOC”). Plaintiff removed her claims from the MCAD and received a right to sue

     letter from the EEOC to file her claims in Federal Court.




                                              2
          Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 3 of 38




5.   This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 based on a federal

     question over the claims raised under 42 U.S.C. § 2000e et seq. This Court has

     supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over the claims raised under

     M.G.L. c. 149, § 105D, M.G.L. c. 151B and the tort claim.

                               FACTUAL ALLEGATIONS


6.   Ms. Statz is a certified Physician Assistant (PA-C) practicing exclusively in dermatology.

     She received her Masters in Physician Assistant Studies from Northeastern University in

     2016, where her clinical rotations included both private practices as well as large teaching

     hospitals including Massachusetts General Hospital and Brigham & Women’s Hospital.

     After earning her Master’s degree, she worked at the Dermatology Institute of Boston

     from November 2016 to May 2018 as a Physician Assistant where she delivered both

     medical and cosmetic dermatology care.

7.   In March 2018, Ms. Statz spoke with a recruiter from IDG, Dan Schueller, about the

     possibility of joining IDG’s practice in its Cape Cod office in Mashpee. She told the

     recruiter that her relationship with the supervising physician was paramount and needed

     to be a true partnership. She told the recruiter that she was looking for a practice in

     which she would have a dedicated Medical Assistant (MA) and dedicated rooms. She

     said she wanted to continue practicing both medical and cosmetic dermatology. Mr.

     Schueller assured Ms. Statz that she would have 1 or 2 dedicated MAs, enough patient

     rooms and the support she needed, and would be able to practice cosmetic as well as

     medical dermatology.

8.   On April 2, 2018, Ms. Statz was interviewed by Dr. Amster for the position of Physician

     Assistant in his Mashpee office, where he worked one day a week (Wednesdays). He



                                               3
           Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 4 of 38




      was looking for a PA who could work on the days he was in that office, and also to cover

      other days when he worked out of his main office in Brighton. Dr. Amster told Ms. Statz

      that he was looking for someone who would be the lead PA, could grow the practice and

      lighten his patient load. Ms. Statz told him that she wished to introduce and develop a

      cosmetic dermatology practice. He told her “you can do whatever you want with regards

      to cosmetics.” He also told her “there is a huge unmet need for both medical and

      cosmetic dermatology on the Cape.” Dr. Amster also assured Ms. Statz that she would

      have a dedicated MA and dedicated patient rooms, probably 2 dedicated rooms to start.

9.    On April 4, 2018, Mr. Schueller sent Ms. Statz an email with information explaining how

      IDG would calculate her earnings based on the expected hours she would be working and

      the expected reimbursements for her services. He told her that she would be paid 30% of

      collections from her services. He calculated that Ms. Statz could earn between $162,432

      and $221,990 working three days a week, seeing four patients an hour, working eight

      hours of patient time a day (i.e., 32 patients a day), based on reimbursements ranging

      from a low of $120 to a high of $164. See Exhibit A hereto. Dr. Amster confirmed that

      with the number of patients that he expected Ms. Statz would be seeing, she could earn

      between $160,000 and $220,000 a year. Her employment agreement guaranteed her a

      draw of $87,000, plus 30% of collections over that amount.

10.   Based on these promises, including the fact that Ms. Statz would have the opportunity to

      build a cosmetics practice from the ground up and be the lead PA in the practice with a

      dedicated MA, she agreed to take the job. Ms. Statz signed her contract on April 26,

      2018. She and her husband decided to sell their apartment in the Back Bay in Boston and




                                               4
           Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 5 of 38




      move to the Cape to be closer to Ms. Statz’s new job. Ms. Statz was due to begin her job

      with IDG in July.

11.   On May 18, 2018, Ms. Statz learned to her complete surprise that she was pregnant. This

      came as a shock because she had never become pregnant before without going through

      invitro fertilization. It took three rounds of IVF for her to become pregnant with her twin

      boys.

12.   On June 3, 2018, Ms. Statz received a text message from Dr. Amster about ordering

      cosmetic dermatology supplies. She responded, “sounds great. See you Wednesday!”

      Ms. Statz was pleased that Dr. Amster was getting ready to order supplies so that she

      could begin developing a cosmetics practice when she started her job a month later.

13.   On June 19, 2018, Dr. Amster sent a letter introducing Ms. Statz to referring physicians

      in the area in which he stated that she would “see patients for medical and cosmetic

      dermatology.” The letter adds: “Additionally, Lisa customizes cosmetic treatments to

      help patients achieve a more youthful, rested and natural appearance. Lisa is a trained

      Botox® injector, a Certified Coolsculpting® provider and a trained Vi Peel®

      practitioner.” The letter ends by saying, “She is accepting new patients.” See Exhibit B

      hereto.

14.   Ms. Statz’s first day of work was Wednesday, July 11, 2018. Ms. Statz was scheduled to

      work Tuesdays, Wednesdays and Thursdays.

15.   Throughout her employment, Ms. Statz reported to Dr. Amster, who worked in the

      Mashpee office on Wednesdays. When he came to the Mashpee office on Wednesdays,

      Dr. Amster brought with him the Practice Manager, Neeru Peterson, and several

      dedicated Medical Assistants who supported Dr. Amster.




                                               5
           Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 6 of 38




16.   On her first day of work, Ms. Statz had 16 patients on her schedule. Ms. Statz was told

      that the MA who lived nearby on the Cape would be her dedicated MA.

17.   On her first day of work, Ms. Peterson tried to show Ms. Statz how to use the electronic

      medical record system Caretaker. Ms. Statz had never used that system before and the

      instructions were confusing. Ms. Statz overhead Ms. Peterson and Dr. Amster say that

      they used a different electronic records system, EMA, in their Brighton office. Having

      used EMA before, Ms. Statz asked if she could use EMA and was told that she could.

18.   On July 12, 2018, Ms. Statz sent an email to Ms. Peterson, requesting supplies including

      topical lidocaine/anesthetic and other supplies necessary for administering Botox and

      other cosmetic procedures. Ms. Peterson told her that she would take care of it.

19.   When she first started her employment, Ms. Statz’s work environment was positive. She

      felt welcomed and supported. She was given a dedicated MA and people were

      supportive of her as she learned the office routines and her new job.

20.   By late July, 2018, Ms. Statz felt that her pregnancy was far enough along that she felt

      safe to tell people that she was pregnant. On July 25, 2018, Ms. Statz told Dr. Amster

      that she was pregnant. The look on his face showed that he was clearly not happy with

      this news. He asked if Ms. Statz was coming back to work after having the baby and she

      assured him that she was. She also assured him that she had not known that she was

      pregnant at the time she interviewed for and accepted the position and that, in fact, she

      was as surprised as he was that she was pregnant at all given her history, which she

      shared with him.




                                               6
           Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 7 of 38




21.   After informing Dr. Amster of her pregnancy, Dr. Amster’s attitude and demeanor

      towards Ms. Statz changed, as did the attitude and demeanor of the Practice Manager,

      Ms. Peterson.

22.   After informing Dr. Amster that she was pregnant, Ms. Statz never received the cosmetic

      dermatology supplies. She also asked for other supplies including a microscope,

      eyeshield, safety goggles, slides, and mineral oil, yet those requests were also ignored

      despite the fact that she followed up several times to ask about the status of her request

      for supplies.

23.   Ms. Statz was never given the level of patients that Dr. Amster and the recruiter promised

      when she was interviewing for the job. They had told her she would be able to see 4

      patients an hour over an 8-hour day, which would average 32 patients a day. In the July

      to December 2018 period, prior to going on maternity leave, Ms. Statz was only

      scheduled to see patients less than half of the days she was available. On average she

      saw only about 7 patients a day instead of 32.

24.   Sometimes Ms. Statz would show up at work and find that patients that had been on her

      schedule were cancelled. Other times her days were cancelled all together. Ms. Statz

      never once saw enough patients in a week to even reach her guaranteed salary level,

      much less earn anything over that amount, and nothing close to the minimum goal of

      $162,000 annually. This meant that she was earning only about half of what she had

      been promised. On most Tuesdays and Thursdays, when Dr. Amster was not in the

      Mashpee office, Ms. Statz had few patients on her schedule. She learned later that one of

      the Medical Assistants was told to move her patients from Tuesday and Thursday to

      Wednesday when Dr. Amster could see them or put them off to a future appointment.




                                                7
           Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 8 of 38




25.   Ms. Statz and her husband sold their Boston apartment, which closed on August 1, 2018,

      incurring realtor fees of $49,000. They moved all of their belongings to the Cape on July

      27, 2018, at a cost of $4,400.50.

26.   On September 4, 2018, Ms. Statz sent Dr. Amster and Ms. Peterson an email regarding

      her plans for maternity leave, saying she planned to be out January and February 2019 on

      leave and would return to work on March 5, 2019. Neither of them responded to this

      email.

27.   On September 6, 2018, Ms. Statz followed up with Ms. Peterson about her request for

      supplies related to cosmetic dermatology. Ms. Peterson responded by saying she would

      order a refrigerator the following week, but that never happened.

28.   On September 24, 2018, Ms. Peterson emailed Ms. Statz telling her that her MA would

      not be available to her and that instead the Administrative Assistant who was not

      medically trained would be rooming Ms. Statz’s patients that day. That meant that Ms.

      Statz was all alone with no trained medical support. From that time forward, on most

      Tuesdays and Thursdays, Ms. Statz did not have a Medical Assistant despite the fact that

      she had been promised she would have a dedicated MA. The Administrative Assistant

      was often the only person available to assist her. It could be dangerous not to have a

      trained MA who knows how to perform routine medical tasks as, for example, there

      could be a risk of needle stick injury.

29.   Ms. Statz was on vacation the following week. When she returned from vacation, on

      Tuesday October 2, 2018, Ms. Statz texted her MA and asked what time their first patient

      was scheduled. The MA told her that she was not going to be supporting Ms. Statz that

      day as the practice had asked her to go to the Brighton office. Ms. Statz asked her what




                                                8
           Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 9 of 38




      time the first patient was scheduled, and the MA said she did not think Ms. Statz had any

      patients scheduled. This MA told Ms. Statz at a later date that she (the MA) had been

      directed to switch patients off of Ms. Statz’s schedule.

30.   On November 4, 2018, Ms. Statz talked to Dr. Amster about the poor communication and

      lack of support in the office and the fact that so many of the things that had been

      promised at the time she was hired had never materialized. She said without having her

      dedicated MA, and instead just having the Administrative Assistant who is not medically

      trained available to her meant she was not able to operate at full capacity. She asked

      again to have her dedicated MA back so that she could work as efficiently as possible.

      She told him that she felt that the lack of support she had been receiving, the lack of

      communication, the lack of her dedicated MA, the lack of supplies despite her requests,

      the low number of patients, and the failure to allow her to develop a cosmetic practice felt

      retaliatory because she was pregnant and going on maternity leave. During that

      telephone conversation, Dr. Amster told her that it did not make sense for her to start

      developing a cosmetic practice in November since she would be going on maternity leave

      soon. She pointed out that she could have started developing that practice back in July

      had she been supported. He assured her that he would allow her to develop a cosmetic

      practice after she returned from maternity leave. He also said she could have her MA

      back, but then the following week changed his mind.

31.   Because of how Dr. Amster and Ms. Peterson were treating her, Ms. Statz dreaded

      coming to the office on Wednesdays when Dr. Amster and Ms. Peterson would be there.

32.   On Wednesday, December 12, 2018, Ms. Statz started having abdominal pain and

      contractions. She was extremely uncomfortable, but was afraid to say anything to Dr.




                                                9
          Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 10 of 38




      Amster or Ms. Peterson. Ms. Statz was able to see all but her very last patient of the day,

      and after finally calling her ObGyn, she told Ms. Peterson that her ObGyn was sending

      her to the hospital. She was seen in the labor and delivery unit for several hours that day.

      Two days later, on Friday, December 14, 2018, Ms. Statz was hospitalized at Mass

      General Hospital.

33.   Ms. Statz was scheduled to work the week of December 17 to 21, 2018, and to be on

      vacation the following week, beginning her maternity leave on Tuesday, January 2, 2019.

      However, Ms. Peterson told her she would not be able to see patients that week, claiming

      that because Dr. Amster was not working that week, there would be no support staff and

      so she would also not be scheduled to work. Ms. Statz was ready and able to come to

      work, but was told not to come in. IDG paid Ms. Statz for that time, but later claimed

      that because she did not work that week she should not have been paid (even though she

      was a salaried employee), and they were considering this to be the start of her maternity

      leave.

34.   Ms. Statz had her baby girl on January 10, 2019. She was on maternity leave from

      January 2 to March 4, 2019.

35.   During her maternity leave, Ms. Statz learned from one of her coworkers that Dr. Amster

      had said he was not happy that she had been pregnant and spoke about her as though she

      was not coming back from maternity leave, and spoke of the future of the practice

      without Ms. Statz a part of it. What the coworker shared was confirmed when Ms. Statz

      later learned that Dr. Amster went through the process of hiring a new PA to replace her

      while she was on maternity leave.




                                               10
          Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 11 of 38




36.   On January 31, 2019, Dr. Amster sent Ms. Statz an email saying he had decided that he

      would not have cosmetic dermatology as part of the practice, claiming a lack of staff and

      space. Yet there was no change in the staff or space from when she was hired and when

      Dr. Amster had assured her in November 2018 that he would allow Ms. Statz to begin

      developing a cosmetic dermatology practice after her maternity leave.

37.   On February 18, 2019, the Credentialing Manager emailed Ms. Statz regarding the need

      to renew her state license, which was due to expire on March 1, 2019. On February 20,

      2019, Ms. Statz emailed the Credentialing Manager and Ms. Peterson about getting

      reimbursed for her license renewal as guaranteed in her contract, and requesting the

      proper documentation forms to do so.

38.   On February 22, 2019, the Director of Human Resources Tom Pflepsen emailed Ms.

      Statz to tell her that she owed IDG $2,854.42 for being overpaid the week of December

      17-21, 2018, claiming that her last day of work was December 12, 2018 and that she

      began her maternity leave after that. Ms. Statz emailed him back to explain that she was

      available to work that week, but was asked not to come in because Dr. Amster was away

      and no patients would be scheduled. She explained that she took vacation the following

      week and did not begin her maternity leave until January 2019.

39.   Having heard nothing about her request to get information about reimbursement for her

      licensure fee, on March 1, 2019, Ms. Statz paid the $450 to renew her license ($150 to

      the Commonwealth of Massachusetts and $300 to the national certifying board, NCCPA).

      She was never reimbursed for this expense nor did Ms. Peterson ever respond to her

      email requesting the procedure to submit for reimbursements.




                                              11
          Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 12 of 38




40.   Ms. Statz returned from maternity leave on Tuesday, March 5, 2019 as she said she

      would. She met a new Medical Assistant, who greeted her with a hug, telling Ms. Statz

      that she had heard wonderful things about her from her patients and that her patients had

      been asking about her. The new MA also told her they had hired a new PA.

41.   Ms. Statz had only 7 patients on her schedule the day she returned from maternity leave.

      The next day, Wednesday, March 6, 2019, she had 16 patients scheduled, while Dr.

      Amster saw 71 patients. The following day, Thursday, March 7, 2019, Ms. Statz had

      only 2 patients on her schedule.

42.   On March 5, 2019, Ms. Statz emailed Ms. Peterson asking if she could take vacation

      April 16-18 when her twin boys would be on school vacation. Even though Ms. Statz

      only had three patients on her schedule for that entire school vacation week, her request

      was denied on March 10, 2019, on the basis that Dr. Amster would be out that week and

      would need coverage. This was in direct contrast to what happened December 17-21,

      2018, when Ms. Statz was forced out of work for the week because Dr. Amster was

      away.

43.   On Wednesday, March 6, 2019, which was Ms. Statz’s first day working with Dr. Amster

      following her maternity leave, Dr. Amster did not acknowledge Ms. Statz when she said

      hello to him.

44.   On March 11, 2019, Ms. Statz sent Dr. Amster an email outlining her concerns including

      that she believed she was being treated poorly and pushed out of the practice because of

      her pregnancy. She wrote:

              Hi Mark,




                                              12
Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 13 of 38




  I'm concerned about the direction our professional partnership, as a
  PA and supervising physician, is taking and I would like for us to
  repair the damage before this spirals out of control.

  When I returned to work last Wednesday, I walked in the room and
  you didn't even acknowledge me, much less ask how I was, how my
  new baby was doing or even welcome me back. There was a chill in
  the room. I felt so uncomfortable, unwanted and unappreciated. I
  continued to feel, for the rest of the day, that you had wished that I
  hadn't returned from maternity leave. I really don't know what I
  have done to disappoint you or upset you. I love my job as a
  dermatology PA and I absolutely love our patients.

  I have felt anger and resentment from you since I told you I was
  pregnant, my first week at work. While I know that was not ideal
  for the business or the practice, it is my right to have children as a
  working woman and I am not supposed to be made to feel bad about
  it or unwanted in my position, nor is it cause to change the terms of
  our contractual agreements.

  I was hired to practice both medical and cosmetic dermatology. I
  was promised Botox on day 1 and not only has this continued to be
  delayed, but you also sent me an email on my maternity leave
  informing me that you didn't intend on beginning cosmetics in the
  practice, after I was promised we would start after my maternity
  leave. Again, I feel this is another attempt to upset me and push me
  out of the practice. Lastly, I sent a request to Neeru for vacation
  days April 16-18, which as you know is Spring Break for most
  children in Massachusetts. I was sent an email by Neeru yesterday
  denying this request as you were going to be out and that there are
  already patients on my schedule. Again, I feel like the terms of our
  agreement are being changed without informing me first. When you
  and I sat down for my interview, you emphasized your focus on
  family telling me that you take a week of vacation every month and
  that I can do the same. Now, I do not intend on taking a week of
  vacation every month, but when my children are on break, it is
  necessary. At the very least, I should be informed of the change.

  I want to work for you. I want to learn from you. I want to
  strengthen our partnership, but I also want to enjoy coming to
  work. Do you still want me to work alongside you or are you
  hoping that I will leave? I hope we can work through all of this and
  do what is best for the practice and for our patients.

  Sincerely,
  Lisa



                                   13
          Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 14 of 38




      Exhibit C hereto.

45.   The next day, March 12, 2019, Ms. Statz had only one patient scheduled, but actually saw

      no patients.

46.   On March 12, 2019, Ms. Statz met the new PA, who visited the office. Ms. Statz was

      surprised that a new PA would be hired given the fact that IDG had been unable to fill

      Ms. Statz’s schedule with patients since the start of her employment in July 2018. The

      new PA was surprised to see Ms. Statz.

47.   On March 20, 2019, Dr. Amster responded to the email Ms. Statz sent to him on March

      11, telling her he did not have the staffing, space or proper coverage to incorporate

      cosmetic dermatology into the practice.

48.   After the new PA began working, Ms. Statz found that patients that had been on her

      schedule were switched to the new PA. For example, on March 24 Ms. Statz saw that she

      had 25 patients on her schedule for March 27, whereas the new PA had very few patients

      on that date. But then when Ms. Statz checked the schedule on March 26, she saw that

      she had only 11 patients scheduled for March 27, while the new PA had 34 patients

      scheduled.

49.   On March 26, 2019, a patient told Ms. Statz that she saw an ad in the newspaper, the

      Cape Cod Times, introducing the new PA and thought that Ms. Statz was no longer in the

      practice.

50.   On March 27, 2019, Ms. Statz’s schedule was down to 11 patients and the new PA had

      34 patients.

51.   On March 27, 2019, Stuart Sands, an owner of IDG who heads Practice Operations, came

      up from IDG’s headquarters in Boca Raton, Florida to the Mashpee office. He asked to



                                                14
          Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 15 of 38




      speak to Ms. Statz, saying he had read the emails between her and Dr. Amster and

      wanted to hear what Ms. Statz had to say. This was the first time she had ever met or

      spoken with Mr. Sands. Ms. Statz told him that she felt she had been retaliated against

      because of her pregnancy. She told him that she had not known she was pregnant when

      she interviewed and accepted the job, but that she had a right to have a baby and return to

      work. Ms. Statz told him that many things had been promised to her that never

      materialized including the number of patients she would see, having a dedicated MA,

      being able to develop a cosmetic dermatology practice, and what her potential earnings

      would be. She told him that they were moving her patients off of her schedule to the new

      PA. At the end of this meeting, Mr. Sands said to her, “I’m going to be blunt here. What

      would it take for us to part amicably?” She asked him, “Is that why we are here,” to

      which he responded, “My sense of the situation is that it is beyond repair.”

52.   The next day, March 28, 2019, at approximately 1:35 p.m., a patient walked in saying he

      was there to see Ms. Statz, but was told he would be seeing the new PA. Even though he

      looked at his appointment card and said he was there to see Ms. Statz, he was given to the

      new PA who saw several other patients of Ms. Statz that day.

53.   On April 2, 2019, Mr. Sands called Ms. Statz at about 9:00 a.m. and said he would be in

      the Mashpee office in 15 minutes and wanted to meet with her. When the meeting began,

      Mr. Sands put the Director of Human Resources, Tom Pflepsen, on speaker phone. Mr.

      Sands began the meeting saying there had been issues with Ms. Statz’s performance

      going back to November. This was the very first time anyone had ever said there were

      any issues with Ms. Statz’s performance. He presented her with a Discipline

      Documentation Form and asked her to sign it, which she refused, saying that none of the




                                              15
          Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 16 of 38




      complaints were true. Ms. Statz felt she was being ambushed. He then offered her four

      months of severance to leave the practice. He handed her a Separation Agreement, that

      contained the offer of four months of severance if she would release claims against IDG

      and leave the practice. She refused. She told him that all of this was making her feel very

      uncomfortable and that it was clear retaliation for her bringing to IDG’s attention that she

      was treated unfairly for being pregnant and taking maternity leave. Ms. Statz was

      shaking as she stood up to leave and holding back tears. As she left the room, she told

      Mr. Sands that if he has a mom, a sister, or a daughter, she hoped that they would never

      be treated this way.

54.   On April 4, 2019, the new PA told Ms. Statz that Dr. Amster has asked patients on his

      schedule if they would like to see the new PA.

55.   On April 4, 2019, Ms. Statz responded in writing to the written warning, pointing out that

      this was the first time these claims were being made and that she considered the

      discipline to be retaliation for complaining about how she was treated because of her

      pregnancy and maternity leave. She said she felt they were trying to drive her out of the

      practice.

56.   On April 9, 2019, the new PA and Ms. Statz received a microscope for their use. This

      was just a week after the new PA requested it. This was 8-9 months after Ms. Statz had

      requested one.

57.   Over the next two months Mr. Sands and Dr. Amster continued to criticize Ms. Statz and

      try to find fault with her performance. She was now being scrutinized in everything that

      she did so that they could find an excuse to fire her for performance reasons.




                                               16
          Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 17 of 38




58.   On April 11, 2019, Dr. Amster sent Ms. Statz an email telling her that going forward, she

      had to use a different medical records system (Caretracker) than the one she had been

      using (EMA) since she began her employment in July 2018. He required Ms. Statz to use

      Caretracker without adequate training, knowing that the system did not work well on a

      Mac (which she used), and despite the fact that he himself did not actually have to use the

      system, but routinely dictated his notes to a person in India (Jasmine), who entered his

      notes on the system. By contrast, Ms. Statz was not allowed to dictate her notes to

      Jasmine. Instead of allowing Ms. Statz to dictate her notes, she had to prepare individual

      Word documents for each of her patients, which took many hours of time and posed a

      significant risk of making errors. This was not good for the patients. By contrast, the

      EMA system that Ms. Statz had been using since her employment began, was extremely

      efficient, secure, and allowed her to enter her notes in a matter of minutes as she finished

      up with each patient. In order to create Word documents to use with Caretracker, Ms.

      Statz had to start coming in to the office on Fridays or work late just to get the notes

      completed. It was no surprise that she began to fall behind on completing her notes,

      which Dr. Amster used as an excuse to claim she was not adequately performing her job.

      Forcing Ms. Statz to use Caretracker, an antiquated system, was intended as a way to set

      Ms. Statz up to fail or force her to resign.

59.   On April 12, 2019, Ms. Statz received a letter from Mr. Sands again criticizing her

      performance, claiming her attitude and behavior was “unacceptable” and questioning

      whether she wanted to continue working for IDG.

60.   Frustrated and recognizing that her efforts at trying to resolve the situation internally

      were getting nowhere and fearing that her job was at risk, Ms. Statz hired an attorney to




                                                17
          Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 18 of 38




      help her protect her job. Only after Ms. Statz’s attorney communicated with IDG early on

      the morning of April 16, 2019, were patients switched back from the new PA to Ms.

      Statz’s schedule.

61.   Later on the morning of April 16, the new PA told Ms. Statz that she had just been told

      that she would be let go. She also shared with Ms. Statz that when she was being hired,

      Dr. Amster had told her that she was being hired to replace a PA whom Dr. Amster

      hoped would quit or would not return from maternity leave.

62.   On Tuesday, April 23, Ms. Statz saw that patients were being switched from the new PA

      to her schedule. On Wednesday, April 24, the new PA was told at the end of the day that

      this was her last day of work. Even though the new PA was let go and patients were

      switched back to Ms. Statz, Ms. Statz was not provided the dedicated MA that the new

      PA had been provided.

63.   Over the next month, multiple attempts were made to set Ms. Statz up to fail or to quit. A

      significant change in the terms and conditions of Ms. Statz’s employment was that Dr.

      Amster required Ms. Statz to start using the Caretracker medical records system which

      she had never had to use since she began her employment in July 2018.

64.   Ms. Statz was also set up to fail by not being adequately supported by office staff. For

      example, on April 24, 2019, Ms. Statz had 22 patients on her schedule, 19 of which were

      new. This was the first time since she joined the practice that she had non-Medicare

      patients and pediatric patients. Despite her patient load, she was given only 1 patient

      room and no dedicated Medical Assistant, which meant she had no support. The staff at

      the front desk were not rooming her patients in a timely manner and not informing her of

      cancellations or late patients. It was clear efforts were being made to to intentionally




                                               18
          Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 19 of 38




      sabotage her performance by slowing her pace down so that she would get behind and

      patients and staff would complain.

65.   On Friday April 26, 2019, which was Ms. Statz’s day off, she came in to the office to

      prepare her notes in Word versions to be entered into Caretracker. One note, that would

      have taken only a few minutes using EMA, took her an hour and 15 minutes to prepare.

      When she complained to Dr. Amster about how difficult it was to use Caretracker, and

      asked if she could continue using EMA, he told her that everyone in the practice had to

      use Caretracker. This was not true as she learned that Dr. Brown (a physician in another

      office of the practice) used EMA at least as recently as April 22, and Dr. Amster used

      EMA in his other office. Ms. Statz also learned that other staff at IDG used a medical

      record system similar to EMA, which she believed was called EDerm.

66.   Ms. Statz told Dr. Amster on several occasions that she believed that his forcing her to

      switch to Caretracker instead of being able to continue using EMA was done in

      retaliation for her complaining about pregnancy discrimination, and as a way to either

      force her to quit or set her up to fail in order to justify terminating her for performance

      issues.

67.   On May 1, 2019, the PA who had been terminated came by to drop some things off at the

      office. She gave Ms. Statz a hug and told her that on her first day of work, Dr. Amster

      told her not to believe anything Ms. Statz said and not to trust her.

68.   On May 1, 2019, many attempts were made to throw Ms. Statz off her schedule. Her

      8:45 am patient was not roomed until 9:40 am, whereas her 9 am patient was roomed at 9

      am, before the 8:45 am patient. Her 11:15 am patient was not roomed at all even though

      the room was available (room 6 was open). The patient left frustrated. Her 12:45 pm




                                                19
          Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 20 of 38




      patient was not roomed until 1:10 pm. He had a very complicated third opinion rash, and

      Ms. Statz did not finish up with him until 1:51 pm. Ms. Statz asked the Medical

      Assistant to bring a viral culture swab into the room, and instead the MA brought a

      bacteria swab. Her 2:15 pm patient was roomed at 3:23 pm. One patient cancelled and

      she was not informed.

69.   On May 2, 2019, Ms. Statz learned that since returning from maternity leave, the Medical

      Assistants were not printing her notes and putting them in the patients’ paper charts. This

      was contrary to the practice prior to her going on maternity leave when her EMA paper

      notes were always included in her patient charts. Ms. Statz noticed this when seeing a

      follow up patient. This meant that her patients’ paper charts were not up to date.

70.   May 8, 2019 was another day that Ms. Statz specifically noted that she was not being

      supported by the front office staff as many of her patients were not being roomed in a

      timely manner, but were made to wait a long time despite the fact that there were empty

      rooms they could have been placed in.

71.   On May 9, 2019, Dr. Amster sent Ms. Statz a long email with more criticism of her

      performance.

72.   On May 10, 2019, Ms. Statz responded to Dr. Amster’s email, noting that “none of these

      things were issues prior to me complaining about how I was treated for being pregnant,

      taking maternity leave and returning from leave, and it is beyond clear that this is

      retaliation and downright harassment against me for complaining and seeking legal

      counsel, and an attempt to find or create a reason to fire me or hope that I will quit.” Ms.

      Statz then responded to the unfounded criticisms he had made about her. Ms. Statz also

      asked why she could not use the EMA system that was more efficient and secure. She




                                               20
          Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 21 of 38




      wrote, “It is clear to me that you orchestrated this to have something to use against me, as

      there weren't any issues with my notes before. You and Dr. Brown continue to use EMA

      in Brighton, please explain this as this too is an IDG practice. Why is it better for

      business? Why hasn't he been forced to use Caretracker?”

73.   In Ms. Statz’s email to Dr. Amster on May 10, 2019, she asked for copies of her monthly

      collection reports and copies of her billing statements. She pointed out that this was her

      second request for these documents. Since her patient load had recently increased, and

      her compensation was meant to be based on her collections, she wanted to see whether

      she was now bringing in collections at a rate that was over her guaranteed salary.

74.   In Ms. Statz’s email of May 10, 2019, she also pointed out that she felt Dr. Amster was

      attempting to sabotage her career.

75.   On Monday May 13, 2019, Dr. Amster responded to her email of May 10. Dr. Amster

      refused to provide Ms. Statz with any collections or billing records, and did not provide

      answers to many questions she had raised. He ended his email with a new directive that

      he had never required before, “Since you returned from maternity leave, you go to the

      other end of the office to set up your spot for the day. You are not presenting patients.

      Although I do review all your notes, I do need to see patients as well. Starting next week,

      I’d like you to present at least 4 patients to me and I will see them as well.”

76.   This directive to present patients to Dr. Amster was demoralizing as this was something

      that is required of a student in training, and Ms. Statz had never been required to present

      patients since her training ended. She did not understand why this was suddenly

      necessary where she had never had to present patients to Dr. Amster since she was hired,




                                                21
          Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 22 of 38




      nor had the other PA. Ms. Statz feared that he was setting this new requirement in order

      to scrutinize her to find something to criticize her for.

77.   On Wednesday May 15, 2019, things came to a head. Ms. Statz noticed that on at least

      four occasions between 8:36 am and 9:42 am, there were two open rooms with no

      patients even though she had a full schedule of patients. At approximately 10:00 am, Dr.

      Amster asked to see Ms. Statz, and the two of them spoke in the hallway outside rooms 2

      and 3. He told Ms. Statz that Ms. Peterson would show her how to print out billing

      statements. Ms. Statz told Dr. Amster that she did not want to be shown how to do it, as

      that would take her many hours of time. Instead she asked to receive copies. He refused.

      Then he told Ms. Statz that he wanted her to start presenting patients to him. Ms. Statz

      asked why, as neither she nor the PA who had just been laid off had ever been asked to

      present patients to him. Ms. Statz told him that she had never formally presented patients

      to a physician since she finished her student training, and this was insulting. She

      reminded him that she did present patients to him when she had a question about a

      diagnosis or a treatment plan, but she would not just randomly present patients. Ms. Statz

      told him she felt this was retaliatory. Dr. Amster responded, “Are you refusing?” Ms.

      Statz said, “yes.” He then called out to Ms. Peterson, saying “Did you hear that, she is

      refusing.” Ms. Peterson rounded the corner and said, “Yes, I heard that.”

78.   Ms. Statz realized immediately that she had been ambushed and began to panic as she

      feared he would use this as an excuse to fire her for refusing his request. One of the

      clinical assistants overheard the conversation and saw that Ms. Statz was upset. Ms.

      Statz stepped into the open clinical station, hyperventilating. The clinical assistant told




                                                22
          Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 23 of 38




      her, “just breathe.” Ms. Statz stood there for a couple of minutes on the verge of tears,

      shaking and trying to breathe.

79.   During lunchtime, Ms. Statz was pumping breast milk in her office with the door closed

      when Dr. Amster slid a Corrective Action Notice under her door giving her a written

      warning claiming she had engaged in unsatisfactory performance and unsatisfactory

      behavior/conduct. The warning called Ms. Statz out for being behind on her notes, and

      stated that “for proper supervision she needed to present some of her patients to him,

      which she did not.”

80.   On May 17, 2019, Ms. Statz responded to the warning explaining that she was behind on

      her notes because of the extreme difficulties of typing up Word documents for input into

      the Caretracker system, which Dr. Amster did not have to do since he was able to dictate

      notes for someone else to input. Ms. Statz pointed out that being behind on her notes had

      no relationship to any need to present patients, and that if presenting patients was

      necessary “for proper supervision,” she asked why Dr. Amster had not been requiring

      that since she began working in July 2018. Ms. Statz once again reiterated that this

      criticism of her was retaliatory for her complaints about discrimination and an effort to

      build a record to justify firing her.

81.   The stressful environment that Ms. Statz had been working in since her return from

      maternity leave had been building steadily over time. Ms. Statz was extremely stressed.

      Her hair was falling out and her breast milk was drying up. She felt sick coming to work

      every day. She had a new baby at home and two young boys who needed her to be

      present, but she was unable to focus on her children or her husband. She couldn’t sleep,

      she was eating poorly, she had no time to exercise. She felt anxious, depressed and had




                                               23
          Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 24 of 38




      recurring nightmares about the situation. She lived with the fear every day when she

      came to work that she was going to be fired at any moment and her career that she had

      worked so hard for would be over.

82.   Ms. Statz made an appointment with a psychiatrist, whom she saw on Friday, May 17,

      2019. She described the extreme stress that she had been under since returning from

      maternity leave, the constant scrutiny and criticism she was getting at work and how she

      felt she was being set up to be fired. She explained how she was having difficulty

      sleeping, experiencing nightmares, and felt isolated at work. Ms. Statz told him that she

      dreaded coming in to work especially on days that Dr. Amster was present. She told him

      she felt she was being set up for failure and that Dr. Amster was now using patients

      against her.

83.   Ms. Statz told the psychiatrist that not only was she stressed out because she was behind

      on her notes, but she was also worried that this medical record system was bad for patient

      care in general and could be used against her. She felt like she was being trapped and it

      was only a matter of time before she had an encounter with a patient that could be twisted

      and used to fire her. She explained that this constant fear was unsettling and affected her

      concentration and overall demeanor. She became irritable, when she was normally very

      happy, positive and upbeat. She felt the staff was against her. They would whisper

      behind her back and stop talking when she walked in the room. Everyone knew that she

      had been given a warning, which was humiliating. She explained that she felt that the

      entire office was working against her, because staff members were praised when they

      would relay negative information to Dr. Amster and Ms. Peterson about her. She said

      that it was beginning to feel dangerous (for patients) for her to continue working in an




                                              24
          Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 25 of 38




      environment where she felt she was being sabotaged. Her psychiatrist diagnosed Ms.

      Statz with PTSD and prescribed medication and therapy. He recommended that she take

      a medical leave of absence of one month to get out of the hostile environment she was in

      and to get treatment.

84.   That same day, May 17, 2019, Ms. Statz sent a letter from her psychiatrist to Dr. Amster

      putting her out on a one-month medical leave to June 13, 2019.

85.   As June 13, 2019 approached, the fear of returning to work in such a hostile environment

      and the fear of being fired became almost paralyzing. Ms. Statz’s breastmilk remained

      scant, her hair continued to thin, she had constant anxiety about the thought of returning

      to work. The recurring nightmares persisted. On June 13, 2019, her doctor extended her

      medical leave by another month fearing that if she returned to the same work

      environment, her symptoms would continue unchanged. She sent another letter from her

      doctor to Dr. Amster and Stuart Sands extending her medical leave for another month to

      July 13, 2019.

86.   A month later, as the prospect of returning to work loomed once again, Ms. Statz started

      to experience the same debilitating symptoms as she had experienced in June. Her

      symptoms had begun to lessen with her medical leave and the treatment she was going

      through. But the prospect of returning to work made her physically ill. She was anxious

      and fearful for her career and reputation. She saw her doctor on July 12, 2019. He did

      not feel that she could return to work without putting her health at risk. She therefore sent

      an email to Dr. Amster and Mr. Sands on July 15, 2019 resigning her employment.

87.   On July 17, 2019, Ms. Statz sent Dr. Amster and Mr. Sands a letter from her psychiatrist

      supporting her need to resign, which stated:




                                               25
          Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 26 of 38




             I have seen Mrs. Lisa Statz in my Outpatient Clinic at Tufts Medical Center
             on July 12, 2019. Mrs. Statz’s condition and my formulation of it has not
             changed since my last letter on June 13, 2019. I strongly believe that Mrs.
             Statz’s psychological symptoms would worsen upon exposure to the
             environment that contributed to the initiation of the symptoms in the first
             place. Hence, my recommendations are that:

                     1. Mrs. Statz is to not return to work at this point
                     2. Mrs. Statz is to continue treatment of her symptoms.

      Exhibit D hereto.

88.   Ms. Statz began her job search on July 23, 2019. She received emails from several

      recruiters over the next few weeks about dermatology jobs she applied for that never

      went anywhere.

89.   Over the next year, Dr. Amster continued retaliating against Ms. Statz by interfering with

      her efforts to secure subsequent employment as a Physician Assistant. She found over

      and over again that a job opportunity would vanish once Dr. Amster’s name was

      mentioned or the time for checking references came. She also was closed out of any job

      opportunities with dermatology practices owned by IDG, which had bought up many of

      the practices in the greater Boston area and south coast of Massachusetts region.

90.   On August 6, 2019, Ms. Statz filed her Charge of discrimination at the MCAD alleging

      that IDG and Dr. Amster discriminated against her on the basis of her pregnancy and use

      of maternity leave and retaliated against her because she opposed discriminatory conduct.

91.   On August 30, 2019, Ms. Statz received an email from the office manager at South Coast

      Dermatology, one of the practices she had sent her resume to directly, requesting a time

      to talk. In early September 2019, she had an in-person interview with 4 physicians.

      During the interview, Dr. Susan DeCoste mentioned that she “knew Mark [Amster]and




                                              26
             Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 27 of 38




      that they are on the MA Board of Dermatology together.” She said there was a meeting

      coming up and she was going to ask him about Ms. Statz.

92.   On September 11, 2019, Ms. Statz shadowed the physicians at South Coast Dermatology

      and they requested her references. The conference that Dr. DeCoste mentioned took place

      several days later.

93.   Around this same time, Ms. Statz met a neighbor who happened to have an appointment

      at South Coast Dermatology and told Ms. Statz that she was going to speak favorably to

      the staff at South Coast Dermatology about Ms. Statz. The next day the neighbor drove

      by Ms. Statz in her car and rolled down the window, saying “Hi new friend, Lisa. On my

      way to the dermatologist.” Ms. Statz never heard from her again.

94.   On September 17, 2019, having not heard back from South Coast Dermatology, Ms. Statz

      sent an email to the office manager, checking in and asking how the reference checks

      were going. The office manager emailed her back on September 20, 2019, saying they

      were still interviewing for the position. Ms. Statz never heard back.

95.   Around this same time Ms. Statz was interviewing for a position with GK Dermatology,

      PC, in Weymouth. The interviewing was going well, she shadowed the physician, Dr.

      George Kroumpouzos, and she even discussed salary and details about the on boarding

      process. But once references were checked, they told Ms. Statz that she was not the right

      fit.

96.   In November 2019, Ms. Statz corresponded with a recruiter, Lisa Johnson, for a

      dermatology job. After a few communications, Ms. Johnson emailed Ms. Statz telling her

      that she would not be able to represent Ms. Statz to the employer, which was IDG, as

      “they already have you in their system.”




                                              27
           Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 28 of 38




97.    In January 2020, Ms. Statz responded to another job posting, but once again the recruiter

       said it was a practice owned by IDG, and therefore she would not be considered.

98.    Ms. Statz became extremely discouraged, knowing that that IDG was buying up many of

       the dermatology practices in Massachusetts. She began fearing she might not be able to

       find a job in dermatology without having to move out of state, which at that time was not

       an option.

99.    Ms. Statz began to sink into depression. She found it hard to get up, hard to sleep, hard

       to take care of herself and her children. She was anxious and was having nightmares.

       She suffered from scalp psoriasis, a very itchy condition that contributed to her hair

       falling out. She continued to suffer from PTSD. Her psychiatrist told her that what she

       was going through was like mourning a death as she was facing the prospect of not being

       able to find a job in her chosen career.

100.   At that time, in the winter of 2020, Ms. Statz started to look for jobs outside of

       dermatology. She interviewed at Dana Farber in the melanoma department. Then

       COVID hit and Ms. Statz started to look into jobs in telemedicine.

101.   On May 7, 2020, a recruiter for Phynet (which owns dermatology practices), Alex Nagy,

       reached out to Ms. Statz. He had several different positions to fill. Ms. Statz interviewed

       for a job in their Brookline office, but the attending physician knew Dr. Amster and Ms.

       Statz never heard from him again.

102.   On August 30, 2020, Ms. Statz got a call from a recruiter for a job she had sent her

       resume to months before, Plymouth Dermatology Associates. She interviewed with the

       supervising physician and his partner on Friday, August 31, 2020, and they offered her

       the job as a Physician Assistant.




                                                  28
           Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 29 of 38




103.   After going through the credentialing process, Ms. Statz started her job on October 13,

       2020. She is working 4 days a week, Tuesday-Friday, 8:00 am to about 5:00 pm, with a

       base salary of $100,000 and 13% of collections. While her base is higher, her collections

       are lower than what IDG had promised she could earn, and her hours are longer than at

       IDG.

104.   IDG has hired a male PA in its Mashpee location, and is currently offering cosmetic

       dermatology services in that office.

                                              COUNT I
Sex Discrimination based on Pregnancy in Violation of Title VII of the Civil Rights Act of
    1964, as Amended by the Pregnancy Discrimination Act, 42 U.S.C. § 2000e et seq.
                                   Defendant IDG

105.   Ms. Statz repeats and realleges paragraphs 1 through 104 as though fully set forth herein.

106.   Ms. Statz experienced sex discrimination based on her pregnancy, taking maternity leave

       and having a newborn child.

107.   Ms. Statz was not treated in a negative or hostile manner when she first joined IDG. It

       was not until after she informed Dr. Amster of her pregnancy that his attitude, demeanor

       and behavior towards her changed.

108.   Dr. Amster told colleagues of Ms. Statz that he was not happy that she was pregnant and

       that he hoped she would quit or would not return from maternity leave.

109.   Dr. Amster engaged in conduct towards Ms. Statz that was different from what he had

       promised her when he hired her and different from how she was treated before notifying

       Dr. Amster of her pregnancy: Dr. Amster failed to provide Ms. Statz with compensation

       and terms of employment, including a sufficient patient load to reach the compensation

       amount she was promised; not providing a dedicated MA; not providing sufficient staff

       support; refusing to provide her with cosmetic dermatology supplies and other supplies


                                                29
           Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 30 of 38




       that she requested; not being allowed to develop a cosmetic dermatology practice; and

       notifying Ms. Statz during her maternity leave that he would not allow her to develop a

       cosmetic practice, contrary to his assurance in November 2018 that he would.

110.   When Ms. Statz returned from maternity leave, Dr. Amster took steps to force her to quit

       her job including hiring a new PA and switching Ms. Statz’s patients to the new PA;

       unfairly criticizing her performance and subjecting her to unfair discipline; undermining

       her ability to do her job; forcing her to use an inefficient and time consuming medical

       records system; treating her differently from the other PA and other colleagues; and

       creating a stressful and hostile work environment.

111.   The new PA was not treated in the same hostile manner as Ms. Statz was treated. For

       example, the new PA was given a higher patient load when she began; was given patients

       of Ms. Statz; was given a dedicated MA; and was given a microscope promptly a week

       after requesting it.

112.   Defendants’ hostile treatment of Ms. Statz interfered with Ms. Statz’s ability to do her

       job, interfered with her patient care, and forced her to quit, resulting in a constructive

       discharge.

113.   By these actions, Defendants have engaged in unlawful sex discrimination (based on

       pregnancy) and interfered with Plaintiff’s rights in violation of Title VII of the Civil

       Rights Act of 1964 as amended by the Pregnancy Discrimination Act, 42 U.S.C. § 2000e

       et seq.

114.   As a direct and proximate result of the above described conduct, Ms. Statz has sustained

       substantial injury, including but not limited to, loss of compensation, emotional distress,

       attorneys’ fees and costs.




                                                 30
            Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 31 of 38




       WHEREFORE, Ms. Statz prays this Court enter a judgment on Count I above against

Defendant IDG and award her compensatory damages (including lost wages and benefits, and

damages for emotional distress), reasonable attorneys’ fees, costs and interest, punitive damages,

and such other relief as the Court deems just and proper.

                                           COUNT II
   Sex Discrimination based on Pregnancy in Violation of M.G.L. c. 151B, §§ 4(1) (sex
  discrimination, pregnancy), 4(1E) (Pregnant Workers Fairness Act), 4(11A) (Parental
Leave Act), & M.G.L. c. 149, § 105D (Parental Leave Act) Defendants IDG and Dr. Amster

115.   Ms. Statz repeats and realleges paragraphs 1 through 114 as though fully set forth herein.

116.   Ms. Statz experienced sex discrimination based on her pregnancy, taking maternity leave

       and having a newborn child.

117.   Ms. Statz was not treated in a negative or hostile manner when she first joined IDG. It

       was not until after she informed Dr. Amster of her pregnancy that his attitude, demeanor

       and behavior towards her changed.

118.   Dr. Amster told colleagues of Ms. Statz that he was not happy that she was pregnant and

       that he hoped she would quit or would not return from maternity leave.

119.   Dr. Amster engaged in conduct towards Ms. Statz that was different from what he had

       promised her when he hired her and different from how she was treated before notifying

       Dr. Amster of her pregnancy: Dr. Amster failed to provide Ms. Statz with compensation

       and terms of employment, including a sufficient patient load to reach the compensation

       amount she was promised; not providing a dedicated MA; not providing sufficient staff

       support; refusing to provide her with cosmetic dermatology supplies and other supplies

       that she requested; not being allowed to develop a cosmetic dermatology practice; and

       notifying Ms. Statz during her maternity leave that he would not allow her to develop a

       cosmetic practice, contrary to his assurance in November 2018 that he would.


                                                31
           Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 32 of 38




120.   When Ms. Statz returned from maternity leave, Dr. Amster took steps to force her to quit

       her job including hiring a new PA and switching Ms. Statz’s patients to the new PA;

       unfairly criticizing her performance and subjecting her to unfair discipline; undermining

       her ability to do her job; forcing her to use an inefficient and time consuming medical

       records system; treating her differently from the other PA and other colleagues; and

       creating a stressful and hostile work environment.

121.   The new PA was not treated in the same hostile manner as Ms. Statz was treated. For

       example, the new PA was given a higher patient load when she began; was given patients

       of Ms. Statz; was given a dedicated MA; and was given a microscope promptly a week

       after requesting it.

122.   Defendants’ hostile treatment of Ms. Statz interfered with Ms. Statz’s ability to do her

       job, interfered with her patient care, and forced her to quit, resulting in a constructive

       discharge.

123.   By these actions, Defendants have engaged in unlawful sex discrimination (based on

       pregnancy) and interfered with Plaintiff’s rights in violation of M.G.L. c. 151B, § 4(1).

124.   By these actions, Defendants have violated the Pregnant Workers Fairness Act, M.G.L. c.

       151B, § 4(1E), which prohibits an employer from taking adverse action against an

       employee due to her pregnancy or a condition related to her pregnancy including leave to

       recover from childbirth.

125.   By these actions, Defendants have violated the Parental Leave Act, M.G.L. c. 149, §

       105D and M.G.L. c. 151B, § 4(11A), which prohibits an employer from taking adverse

       action against an employee for using parental leave.




                                                 32
            Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 33 of 38




126.   As a direct and proximate result of the above described conduct, Ms. Statz has sustained

       substantial injury, including but not limited to, loss of compensation, emotional distress,

       attorneys’ fees and costs.

       WHEREFORE, Ms. Statz prays this Court enter a judgment on Count II above against

Defendants IDG and Dr. Amster and award her compensatory damages (including lost wages

and benefits, and damages for emotional distress), reasonable attorneys’ fees, costs and interest,

punitive damages, and such other relief as the Court deems just and proper.

                                            COUNT III

                  Retaliation Under Title VII of the Civil Rights Act of 1964,
                           42 U.S.C. § 2000e et seq., Defendant IDG

127.   Ms. Statz repeats and realleges paragraphs 1 through 126 as though fully set forth herein.

128.   At all times Ms. Statz performed her job with a high level of skill, professionalism and

       attention to detail.

129.   Ms. Statz complained about pregnancy discrimination on a number of occasions,

       including to Dr. Amster on November 3, 2018 (telephone), March 11, 2019 (email), and

       to Mr. Sands on March 27, 2019 (meeting). Ms. Statz complained about retaliation many

       times after she returned from maternity leave to Dr. Amster and Mr. Sands including to

       Mr. Sands on April 2, 2019 (meeting), April 4, 2019 (email), May 10, 2019 (email), May

       15, 2019 (meeting), and May 17, 2019 (email).

130.   After Ms. Statz returned from maternity leave, Defendants retaliated against her by taking

       negative actions against her including unjustified criticism of her performance, subjecting

       her to unfair discipline, interfering with her ability to do her job, setting her up to fail,

       requiring her to use an antiquated electronic medical system that others did not have to

       use, overloading her with patients on certain days and then intentionally sabotaging her



                                                  33
            Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 34 of 38




       schedule so that she would fall behind, not providing proper support, ostracizing her, and

       creating a stressful and hostile work environment that would force her to quit.

131.   Defendants further retaliated against Ms. Statz by interfering with her ability to obtain

       subsequent employment by, among other things, providing negative references so that

       she would not be offered job opportunities.

132.   By engaging in negative job actions and interfering with Ms. Statz’s ability to do her job

       and by interfering with her ability to obtain subsequent employment, Defendants

       unlawfully retaliated against Ms. Statz.

133.   By these actions, Defendants engaged in unlawful retaliation and interfered with Ms.

       Statz’s rights in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e

       et seq.

134.   As a direct and proximate result of the above described conduct, Ms. Statz has sustained

       substantial injury, including but not limited to, loss of compensation, emotional distress,

       attorneys’ fees and costs.

       WHEREFORE, Ms. Statz prays this Court enter a judgment on Count III above against

Defendant IDG and award her compensatory damages (including lost wages and benefits, and

damages for emotional distress), reasonable attorneys’ fees, costs and interest, punitive damages,

and such other relief as the Court deems just and proper.

                                           COUNT IV

                  Retaliation in Violation of M.G.L. c. 151B, §§ 4(4) & 4(4A)
                               Defendants IDG and Dr. Amster

135.   Ms. Statz repeats and realleges paragraphs 1 through 134 as though fully set forth herein.

136.   At all times Ms. Statz performed her job with a high level of skill, professionalism and

       attention to detail.



                                                  34
           Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 35 of 38




137.   Ms. Statz complained about pregnancy discrimination on a number of occasions,

       including to Dr. Amster on November 3, 2018 (telephone), March 11, 2019 (email), and

       to Mr. Sands on March 27, 2019 (meeting). Ms. Statz complained about retaliation many

       times after she returned from maternity leave to Dr. Amster and Mr. Sands including to

       Mr. Sands on April 2, 2019 (meeting), April 4, 2019 (email), May 10, 2019 (email), May

       15, 2019 (meeting), and May 17, 2019 (email).

138.   After Ms. Statz returned from maternity leave, Defendants retaliated against her by taking

       negative actions against her including unjustified criticism of her performance, subjecting

       her to unfair discipline, interfering with her ability to do her job, setting her up to fail,

       requiring her to use an antiquated electronic medical system that others did not have to

       use, overloading her with patients on certain days and then intentionally sabotaging her

       schedule so that she would fall behind, not providing proper support, ostracizing her, and

       creating a stressful and hostile work environment that would force her to quit.

139.   Defendants further retaliated against Ms. Statz by interfering with her ability to obtain

       subsequent employment by, among other things, providing negative references so that

       she would not be offered job opportunities.

140.   By engaging in negative job actions and interfering with Ms. Statz’s ability to do her job

       and by interfering with her ability to obtain subsequent employment, Defendants

       unlawfully retaliated against Ms. Statz.

141.   By these actions, Defendants engaged in unlawful retaliation against Ms. Statz for

       opposing discriminatory practices and interfered with Ms. Statz’s rights in violation of

       M.G.L. c. 151B, §§ 4(4) & 4(4A).




                                                  35
            Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 36 of 38




142.   As a direct and proximate result of the above described conduct, Ms. Statz has sustained

       substantial injury, including but not limited to, loss of compensation, emotional distress,

       attorneys’ fees and costs.

       WHEREFORE, Ms. Statz prays this Court enter a judgment on Count IV above against

Defendants IDG and Dr. Amster and award her compensatory damages (including lost wages

and benefits, and damages for emotional distress), reasonable attorneys’ fees, costs and interest,

punitive damages, and such other relief as the Court deems just and proper.

                                            COUNT V

        Tortious Interference with Prospective Employment Defendant Dr. Amster

143.   Ms. Statz repeats and realleges paragraphs 1 through 142 as though fully set forth herein.

144.   Ms. Statz began her job search in July 2019.

145.   Ms. Statz filed her discrimination and retaliation claims with the MCAD on August 6,

       2019.

146.   Dr. Amster was aware that Ms. Statz was seeking subsequent employment as a PA.

147.   In the fall of 2019, Ms. Statz interviewed for a PA job at South Coast Dermatology. One

       of the physicians told Ms. Statz that she knew Dr. Amster and that they served are on a

       board together. She said there was a meeting coming up and she was going to ask him

       about Ms. Statz. After references were checked and the conference occurred, no one got

       back in touch with Ms. Statz about the job. Ms. Statz emailed South Coast Dermatology

       on September 17, 2019 to find out the status of her job application and was told that the

       practice was still interviewing for the position. She never heard from South Coast

       Dermatology again.




                                                36
            Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 37 of 38




148.   In the fall of 2019, Ms. Statz interviewed for a PA position with GK Dermatolory in

       Weymouth. The interviewing was going well, she shadowed the physician for a day, and

       she even discussed salary and details about the on boarding process. But once references

       were checked, they told Ms. Statz that she was not the right fit.

149.   In May 2020, Ms. Statz interviewed for a job in the Brookline office of Phynet, which

       owns a number of dermatology practices. The attending physician told Ms. Statz that he

       knew Dr. Amster. Ms. Statz never heard from this practice again.

150.   Dr. Amster intentionally interfered with Ms. Statz’s prospective economic relationship

       with several medical practices with actual malice, specifically in retaliation for Ms. Statz

       opposing discriminatory practices and filing a complaint of discrimination and retaliation

       at the MCAD.

151.   As a result of Dr. Amster’s unlawful interference with Ms. Statz’s prospective economic

       relationships with several medical practices, she has suffered economic and emotional

       harm.

       WHEREFORE Ms. Statz prays this Court enter a judgment on Count V above against

Defendant Dr. Amster and award her all tort damages including actual damages (including any

lost wages, lost benefits, and damages for loss of professional opportunities and reputation, and

emotional distress), and such other relief as the Court deems just and proper.

                                        JURY DEMAND

         Plaintiff hereby demands a jury trial on all counts so triable.


                                              Respectfully Submitted,
                                              By Her Attorneys

                                              /s/ Justine H. Brousseau
                                              Justine H. Brousseau BBO# 553776



                                                 37
   Case 1:20-cv-12233 Document 1 Filed 12/16/20 Page 38 of 38




                             Nina Joan Kimball BBO# 547567
                             Kimball Brousseau LLP
                             One Washington Mall, 7th Floor
                             Boston, MA 02108
                             (617) 367-9449
                             jbrousseau@kbattorneys.com
DATED: December 16, 2020     nkimball@kbattorneys.com




                               38
